Citation Nr: 1539526	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-43 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD	

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969.

This matter is on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  During that Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).

The Veteran raised a claim for a total rating based on individual unemployability (TDIU) at the March 2012 hearing.  However, subsequent to the hearing and during the pendency of this appeal, a March 2013 rating decision denied a claim for TDIU and was not appealed.  Consequently, the Board finds that a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), is no longer raised on this record.  Id. (TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).

This case was remanded by the Board in May and October 2014 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the rating period on appeal, the most probative evidence demonstrates that the Veteran's bilateral hearing loss disability is shown to be manifested by no more than Level II hearing impairment, bilaterally.
CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran's increased rating claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

Additionally, the Veteran has testified at a Board hearing before the undersigned acting Veterans Law Judge (VLJ) in March 2012.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected hearing loss disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records (including those obtained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in November 2009 and in August 2014 (supplemented with a September 2014 opinion) pursuant to the Board's May 2014 remand.  In this regard, the Board notes that the August 2014 VA examination produced unreliable results so the Board remanded the claim in October 2014 for the Veteran to be re-evaluated in June 2015 VA examination.  With the exception of the August 2014 VA examination, in sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  

With regard to the increased rating claim, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since the most recent VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran contends that his bilateral hearing loss disability is worse than the currently assigned noncompensable (zero percent) rating.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz , or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

Turning to the merits of the claim, VA treatment records include an April 2008 VA audiology report which shows that he reported worsening hearing in both ears, with the right ear worse than the left ear since an evaluation in December 2004.  Audiometric testing revealed right ear mild sloping to moderate sensorineural hearing loss and normal hearing sensitivity, sloping to a moderate sensorineural hearing loss in the right ear.   The assessment was sensorineural hearing loss bilaterally, worse on the right.  In February 2009, the Veteran was medically cleared for hearing aids.  At that time, audiometric results showed mild sloping to moderately severe sensorineural hearing loss in the right ear and normal hearing sensitivity (250 and 500 Hz) sloping to moderate sensorineural hearing loss in the left ear.  In March 2009, he was issued hearing aids.
	
On November 2009 VA audiology examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 30, 35, 40, and 45 decibels, for an average of 38 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 30, 40, and 55 decibels, for an average of 36 decibels.  The CNC word list revealed 98 percent on the right and 94 percent on the left.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it had no significant effects on employment.

Using Table VI this means level I for the right and left ear. Using Table VII these findings result in a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100 (2015).

In a January 2010 notice of disagreement, the Veteran stated that his hearing loss impaired his ability to communicate with his wife, other family members, co-workers, and customers in-person and on the telephone.  He said that as a result he suffered personal and functional loss.

In July 2010, he stated that in June 2010 he received an examination at which time general removal of a wax build-up was able to restore some hearing.

An August 2010 audiology note indicates that audiometric results reveal fairly stable hearing levels.  There was a drop at 4kHz (15 dB) at the right ear.  Overall, the hearing loss was in the mild to moderately severe range.

On April 2011 VA audiology examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 30, 35, 40, and 50 decibels, for an average of 39 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 30, 40, and 55 decibels, for an average of 36 decibels.  The CNC word list revealed 96 percent, bilaterally.  The examiner diagnosed bilateral sensorineural hearing loss and opined that speech recognition scores were excellent, bilaterally.
Using Table VI this means level I for the right and left ear. Using Table VII these findings result in a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100 (2015).

In March 2012, the Veteran testified that in June 2010 he suffered a complete loss of hearing in his right ear and his doctor was able to restore some hearing with a general removal of a wax buildup.  He testified that due to his disability he lacked concentration.  He stated that it was difficult to solicit and maintain his real estate business.  With regard to its effect on his activities of daily living, he was able to hear sounds, but unable to understand words and needed face-to-face communication to help distinguish words.  Background noise made it difficult to distinguish what people were saying even in cases in which they were sitting at the same table.  He also listened to television at a higher volume.

The Veteran submitted a copy of a private audiometric evaluation conducted in April 2012.  However, the audiologist evaluated the Veteran's speech discrimination by MCL  (Most Comfortable Level) instead of using the Maryland CNC speech recognition test as required by 38 C.F.R. § 4.85(a).  Accordingly, the private examination is inadequate for adjudication purposes.

Pursuant to the Board's May 2014 remand for an adequate audiology examination, the Veteran was afforded an August 2014 VA examination, but it produced unreliable results.  The Veteran was unable and/or unwilling to provide consistent and reliable responses.  Therefore, due to poor intra-test consistency the results obtained were not suitable for ratings purposes.  Accordingly, the Board remanded the case again in October 2014 for an adequate examination.

In September 2014, a VA audiology examiner provided an opinion regarding the severity of the Veteran's bilateral hearing loss.  She opined that at various VA outpatient audiology evaluations over the last several years, he consistently demonstrated normal sloping to moderately-severe sensorineural hearing loss in both ears.  She opined that this hearing loss should not be a barrier to a wide range of employment settings, as many individuals with his degree of hearing loss can "function well in certain occupational settings."  This is not to say that his hearing loss would cause some problems depending on the vocation.   Based on his hearing levels, the Veteran "may have trouble working well in noisy environments" and in environments which require him to often use non face-to-face communications equipment (such as intercoms, phone, etc.), or in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").  

Upon review of prior VA outpatient audiology evaluations, the examiner opined that the Veteran has consistently demonstrated normal sloping to moderately-severe sensorineural hearing loss.  She also noted that he reported difficulties understanding conversational speech, especially when not directly facing the person speaking.

On June 2015 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 40, 35, 45, and 50 decibels, for an average of 43 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 30, 35, 45, and 60 decibels, for an average of 43 decibels.  The CNC word list revealed 84 percent on the right and 88 percent on the left.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it had no significant effects on employment. 

Using Table VI this means level II for the right and left ear. Using Table VII these findings result in a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100 (2015).

With regard to the impact of the bilateral hearing loss disability on his ability to work and functional effects caused by the hearing loss disability, the examiner cited to the September 2014 VA examiner's opinion that he may have trouble hearing in very noisy environments, hearing high-pitched sounds, and with non face-to-face communications.  However, she opined that as long as reasonable accommodations are made for him, he should be able to perform most jobs for which he has the training and background.  While some occupations have hearing requirements, such as law enforcement, firefighters, and pilots, most occupations do not set physical requirements for hearing. 

Throughout the period on appeal, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating during the period on appeal. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While the November 2009 VA examiner did not specifically address the functional effects caused by the Veteran's hearing loss disability, the September 2014 and June 2015 VA examiners noted the effects of the Veteran's hearing loss on his employment and addressed his complaints of difficulty hearing in most listening situations, especially with non face-to-face communication.  Additionally, the Board has considered various lay statements from the Veteran and March 2012 testimony attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  In this regard, with respect to the representative's contention that the 2012 private evaluation results demonstrate a greater hearing loss disability, none of the competent audiological evaluations support a compensable disability rating for the Veteran's bilateral hearing loss at any time during the period on appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for his bilateral hearing loss disability.

While the Board understands the Veteran's central concern that his bilateral hearing loss disability has negatively impacted his quality of life and that he has difficulty hearing in social situations and at work, it is important for the Veteran to also understand that his particular hearing deficit and its occupational impact has been assessed pursuant to the previously identified rating tables and that the findings from the November 2009 and June 2015 VA examinations do not support the assignment of a higher rating of 10% for his bilateral hearing loss disability.  In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's hearing loss at any point since the filing of the Veteran's claim.  In so holding, the Board has considered the Veteran's particular descriptions of his hearing loss disability, but finds that the most probative evidence concerning the level of severity of this disorder consists of the audiometric testing results in the record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

The Veteran is competent to report his current problems hearing at this time as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  He is not, however, competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

In sum, the totality of the evidence fails to support the assignment of an initial compensable rating for bilateral hearing loss.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of difficulty hearing due to his disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.


ORDER

An initial compensable rating for bilateral hearing loss, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


